                                                                   - -- -   - --     -    ------




                                                                              FILED
                  IN THE UNITED STATES DISTRICT COURT                           FEB 2 7 2019
                      FOR THE DISTRICT OF MONTANA
                                                                             Clerk, U.S. District Court
                           MISSOULA DIVISION                                   D1stnct Of Montana
                                                                                     Missoula



 SWAN VIEW COALITION, et al.,                         CV 13-129-M-DWM

              Plaintiffs,

       vs.                                                   ORDER

 CHIP WEBER, et al.,

              Defendants.


      Plaintiffs seek to enjoin the Glacier Loon Project pending appeal of the

Court's December 11, 2018 Order, (Doc. 104). (Doc. 107.) The motion is denied.

                                  LEGAL STANDARD

      A motion for an injunction pending appeal is considered under the same

standard as a motion for a preliminary injunction. See Tribal Vil/. ofAkutan v.

Hodel, 859 F.2d 662,663 (9th Cir. 1988); Fed. R. Civ. P. 62(d). A party seeking

an injunction must show ( 1) a likelihood of success on the merits, (2) it is likely to

suffer irreparable harm, (3) the balance of equities favors an injunction, and (4) an

injunction is in the public interest. See Winter v. Natural Res. Def Council, 555

U.S. 7, 20 (2008). The last two factors merge when the federal government is the

opposing party. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir.

2014). A party seeking an injunction "must establish that irreparable harm is

                                           1
likely, not just possible." All. for the Wild Rockies v. Cottrell, 632 F .3d 1127, 1131

(9th Cir. 2011). The other factors are then assessed on a sliding scale. Id. at 1135.

For example, when the "balance of hardships tips sharply in the plaintiff's favor,"

an injunction may issue on a showing of only "serious questions going to the

merits." Id.

                                      ANALYSIS

I.    Likelihood of Success

      Plaintiffs appear to concede that while they cannot show they are likely to

succeed on the merits, they at the very least raise serious questions as to those

issues. (Doc. 108 at 22.) While many of Plaintiffs' arguments are merely a rehash

of their summary judgment position, they raise some good points. First, the

dynamic status of the wolverine has complicated the evaluation of the Project's

impact on the species. Second, while Plaintiffs did not previously argue or brief

their assertion that amending a deadline under the Endangered Species Act

("ESA") cannot alter a deadline under the National Forest Management Act

(''NFMA"), they raise that challenge now. As argued by Plaintiffs, there does not

appear to be precedent directly on point. See Esparza v. SmartPay Leasing, Inc.,

2017 WL 6731595, at *2 (N.D. Cal. 2017). Though this argument may be waived,

see Great Old Broads for Wilderness v. Kimbell, 709 F.3d 836, 846 (9th Cir. 2013)

(discussing administrative exhaustion), Plaintiffs have "assert[ed] specific grounds

                                           2
as to where or why this Court erred in its decision," Native Ecosystems Council v.

Marten, 2018 WL 4301371, at *1 (D. Mont. Sept. 10, 2018). Finally, Plaintiffs

emphasize that this Court labelled the 2014 grizzly bear decision a "close call."

(See Doc. 92 at 9.) As a result, Plaintiffs have raised serious questions on the

merits.

II.   Irreparable Harm

      Plaintiffs must show that they are likely to suffer an irreparable harm in the

absence of injunctive relief. All. for the Wild Rockies, 632 F.3d at 1135. Such a

showing is required even in cases involving an ESA challenge. See Cottonwood

Envt'l Law Ctr. v. US. Forest Serv., 789 F.3d 1075, 1090-91 (9th Cir. 2015).

That said, "establishing irreparable injury should not be an onerous task for

plaintiffs," id. at 1091, and the standard is met so long as a plaintiff can show that a

"specific project[] will likely cause irreparable damage to its members' interests,"

id. at 1092.

      Plaintiffs argue that the Project will interfere with ''the naturally functioning

ecosystems of the Forest and Project analysis areas, in particular their interests in

looking for, viewing, studying, and enjoying elk, grizzly bears, wolverine, and lynx

undisturbed in their natural surroundings." (Garrity Deel., Doc. 108-1 at 14.)

Plaintiffs further refer to "[l]ogging, burning, road-building, road use, and road

reconstruction" as "ecological and esthetic degradations" that "will render the area

                                           3
unsuitable for [Plaintiffs' members'] ... esthetic, recreational, scientific, spiritual,

vocational, and educational activities." (Id. at 16.) 1 In later-provided declarations,

Plaintiffs also raise general concerns about how a logging and treatment project

may affect Lindbergh Lake and its surrounding area. (Page Deel., Doc. 11 0; Giles

Deel., Doc. 111.)

      Nevertheless, Plaintiffs fail to identify specific harms associated with the

Project. While they provide a general list of ground-disturbing activities, they fail

to show how the activities of this specific Project will affect their members. See

Sierra Forest Legacy v. Sherman, 951 F. Supp. 2d 1100, 1111 (E.D. Cal. 2013).

The argument that logging is per se enough to warrant an injunction has been

rejected. Earth Island Inst. v. Carlton, 626 F.3d 462,474 (9th Cir. 2010).

Moreover, the schedule of ground-disturbing is greatly limited by the Swan Valley

Grizzly Bear Conservation Agreement. (See King Deel., Doc. 109-1 at 11 8, 9 10,

16; Ruby Deel., Doc. 109-4 at 15.) Plaintiffs fail to show specific activities that



1
  Plaintiffs also submitted two declarations after Defendants' response raising
concerns about the effects a logging and treatment project may have on Lindbergh
Lake and its surrounding area. (See Page Deel., Doc. 11 0; Giles Deel., Doc. 111.)
Defendants have moved to strike these documents on the grounds that their
dilatory filing deprived Defendants the opportunity to respond. (Doc. 112 (citing
Pacquiao v. Mayweather, 2010 WL 3271961, at *1 (D. Nev. Aug. 13, 2010).)
That motion is granted. See Tovar v. US.P.S., 3 F.3d 11271, 1273 n.3 (9th Cir.
1993). But, even if the declarations were part of the Court's consideration, they do
not provide the requisite link to Project-specific activities to show irreparable harm
is likely or that the failure to enjoin the Project will preserve the status quo.
                                           4
fall within the appellate timeframe would permanently affect their interest. That is

especially important because over the long term, the Project involves stewardship

contracts that will require "road decommissioning, re-contouring, fuels reduction

and slashing and pre-commercial thinning" as part of the logging projects. (King

Deel., Doc. 109-1 at ,r 3; Dowling Deel., Doc. 109-2 at ,r 6; Richardson Deel., Doc.

109-3 at ,r 8.) Such activities will ultimately reduce sediment, benefit wildlife, and

help restore watersheds. (Dowling Deel., Doc. 109-2 at ,r,r 5, 7, 11, 21.)

       Additionally, treatment activities are expected to "facilitate regeneration of

desired species - western larch, western white pine, and ponderosa pine" and

improve overall forest health. (See id. at ,r,r 5, 29.) And, as discussed in more

detail below, Defendants have shown that Project activities will benefit a number

of the protected species and have minimal short-term impacts. Defendants also

identify a number of potential harms that may occur if the Project is delayed any

further, including deferring long-term habitat improvement, (Ruby Deel., Doc.

109-4 at ,r,r 8, 14 ), and increased wildfire risk that threatens the entire natural

landscape, (Dowling Deel., Doc. 109-2 at ,r,r 18, 19; Ruby Deel., Doc. 109-4 at

,r,r 9, 12, 13).
       In light of Plaintiffs' general allegations about the impacts of the Project and

the limitations placed on Project activity, Plaintiffs fail to show irreparable harm.

III.   Balance of Equities and Public Interest

                                            5
      Finally, Plaintiffs must show that the balance of the equities tip sharply in

their favor. All.for the Wild Rockies, 632 F.3d at 1135. They fail to do so.

      Plaintiffs first argue that in cases involving the ESA, ''the public interest and

the balance of equities factors always weigh in favor of plaintiffs request for an

injunction." (Doc. 108 at 8.) That is not an accurate characterization of the law.

Rather, in an ESA case, the preservation of the species takes precedence over the

parties' interests, foregoing a balancing test. See Cottonwood Envt'l Law Ctr., 789

F.3d at 1090 (collecting cases); Weinberger v. Romero-Barcelo, 456 U.S. 305,

313-14 (1982) (focusing on what action is necessary to preserve the species).

There is a difference between the interests of a species and the interests of the party

seeking the injunction; Plaintiffs misstate the law by conflating the two.

      In 2014, this Court rejected Plaintiffs' request for a preliminary injunction

on the grounds that "Defendants have presented evidence that enjoining the Project

would actually result in greater harm to the environment and protected species."

(Doc. 41 at 4.) That remains the case today. The Project will result in the

decommission and recontouring of roads, which will benefit both grizzly bears and

Canada lynx. (See Ruby Deel., Doc. 109-4 at ,r,r 8, 14.) The Project also includes

a number of measures to mitigate negative effects, such as coverage retention and

limiting activity during bears' active periods. (Id. at ,r 8.) Lynx will also benefit

from the elimination of dead and dense timber and the creation of more snow shoe

                                           6
hare habitat. (Id. at ,r,r 11, 13.) Project effects on wolverine are also anticipated to

be minimal. (Id. at mf 16, 17.) The Project is also expected to reduce wildfire risk,

(Dowling Deel., Doc. 109-2 at ,r 8), and aid in economic development, (Richardson

Deel., Doc. 109-3; Sanders Deel., Doc. 109-5). While these interests take a back

seat to those of the species, they further demonstrate an absence of a sharp

equitable tip in the Plaintiffs' favor.

       As was the case in 2014, "even assuming Plaintiffs have raised substantial

questions on the merits, injunctive relief is not warranted." (Doc. 41 at 5.)

                                     CONCLUSION

      Because Plaintiffs have not made the requisite showing to obtain an

injunction pending appeal,

      IT IS ORDERED that Defendants' motion to strike (Doc. 112) is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs motion for an injunction

pending appeal (Doc. 107) is DENIED.

      DATED this     ':l�f February,            2019.




                                          Donald W. Molloy, District Judge
                                          United States District Court



                                            7
